Citation Nr: 1221845	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-17 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected tension and migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, in which the RO denied service connection for a psychiatric disability and tension headaches.

In a June 2009 rating decision, the RO granted service connection for combination tension and migraine headaches and assigned a 10 percent rating, effective November 21, 2008.  This represents a complete grant of the benefits sought with respect to the Veteran's headache claim.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for an acquired psychiatric disability.   In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (Jul. 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003). 

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  In cases involving aggravation by active service, the rating is to reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon the evidence of record to have existed at that time.  38 C.F.R. § 3.322(a) (2011).  The Court has also recognized that temporary flare-ups of a pre-existing disorder during service, without evidence of a worsening of the underlying condition, did not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991). 

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In this case, the Veteran's enlistment examination report dated in February 1999 shows a normal psychiatric evaluation.  During service, in March 2001, the Veteran was seen in the psychiatric clinic and diagnosed as having an adjustment disorder with depressed mood.  A history of attention deficit hyperactivity disorder (ADHD) and polysubstance abuse was also noted.  The Veteran was seen again in the following month and the same diagnosis was rendered.  Upon separation, on his report of medical history dated in February 2001, the Veteran indicated that he had had depression or excessive worry, which the examiner also noted on the back of the report.  The Veteran's separation examination report reflects a normal psychiatric evaluation.  

VA treatment notes beginning in 2008 show psychiatric treatment and admissions.
In January 2009, in conjunction with this claim, the Veteran underwent a VA psychiatric examination.  He attributed his current psychiatric disability to his military service.  Axis I diagnosis was depressive disorder, NOS, and polysubstance abuse in early full remission.  Axis II diagnosis was personality disorder, NOS.  The examiner opined that it is less likely than not that the Veteran's current depressive disorder, NOS, is related to service, to include the depressed mood shown in service.  The examiner determined that the current depressive disorder is secondary to the psychosocial consequences of his personality disorder and polysubstance abuse.  

In arriving at such opinion, the examiner noted that the personality disorder and substance abuse in service caused the Veteran to commit a number of disciplinary actions.  The examiner explained that the essential feature of an adjustment disorder is the development of clinically significant emotional symptoms in response to an identifiable psychosocial stressor(s).  The examiner felt that the Veteran being stationed in Germany apart from his spouse and his spouse being reportedly unfaithful, were the identifiable psychosocial stressor in March 2001, and those stressors terminated a long time ago.  The examiner further indicated that the Veteran's personality disorder had its onset during adolescence.

Although the Veteran's entrance examination report does not reflect that the Veteran had a personality disorder or any other psychiatric disability, the Board notes that a congenital or developmental "defect" such as a personality disorder automatically rebuts the presumption of soundness and is therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  Specifically, a personality disorder is not a disability for VA compensation purposes and may not be service-connected.  Id.  However, 38 C.F.R. § 4.127 indicates that, as provided in 38 C.F.R. § 3.310(a), which concerns secondary service connection, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  See also VAOPGCPREC 82-90 (July 18, 1990), 55 Fed Reg. 45,711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Quirin v. Shinseki, 22 Vet. App. 390 (2009); and Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In other words, an acquired psychiatric disorder which is superimposed on a personality disorder may be service-connected if such acquired psychiatric disorder was incurred in or aggravated by service.  The VA examiner did not specifically address the question of whether a current psychiatric disorder is superimposed on a personality disorder.  Therefore, medical comment is needed concerning whether a current acquired psychiatric disability diagnosed since service is indication of disability superimposed upon the personality disorder.  Because the examiner did not address this question, the Board finds that a remand is necessary.

Alternatively, the Veteran asserts that his current psychiatric disability is secondary to his service-connected tension and migraine headaches (see May 2012 written argument presented by the Veteran's representative).  In light of the June 2009 grant of service connection for tension and migraine headaches, the Board finds that a supplemental medical opinion is also necessary to address whether the Veteran's current psychiatric disability is related to his headaches.  

The Board also finds that any outstanding VA medical evidence should be obtained and added to the claims file.  Additionally, as the Veteran reported having received Article 15 violations during service, the Board finds that his complete service personnel record should be obtained and included in the claims file.  Lastly, the Board notes that the Veteran reported being hospitalized for psychiatric reasons at the Rapid City Regional Hospital in July 2008 as well as prior to service.  Those records should also be requested and obtained.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, the Veteran's service personnel records and all outstanding medical evidence from the VA Black Hills Healthcare System - Fort Meade and Hot Springs Campuses.  

2.  After obtaining any necessary authorization, request all pertinent records from the Rapid City Regional Hospital from July 2008 to the present.  

3.  After obtaining any necessary authorization, request all pertinent records of the Veteran's preservice treatment and hospitalization for attention deficit hyperactivity disorder (ADHD).  See March 2008 VA treatment note wherein Veteran provided a history of a childhood diagnosis of ADHD, treatment with Ritalin, and hospitalization for such prior to service.

4.  Thereafter, return the case to the VA examiner who conducted the January 2009 VA psychiatric examination for a supplemental medical opinion.  

If the January 2009 examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination.

After a complete review of the record, the examiner is asked to provide a supplemental medical opinion addressing the following:  

(a) state whether any currently diagnosed acquired psychiatric disorder (to include depressive disorder) is the result of superimposed disease or injury on a personality disorder and/or ADHD and in turn, the result of the Veteran's military service or, instead, as likely as not the result of other unrelated factors.  Reconcile the opinion with the March 2008 VA treatment note; January 2009 VA examination report; service treatment records including the March/April 2001 treatment for adjustment disorder with depressed mood, and any service disciplinary actions shown in the record;

(b) state whether it at least as likely as not that the Veteran's current psychiatric disability is proximately due to or, alternatively, permanently aggravated by, his service-connected tension and migraine headaches.  

If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. In addressing the question of aggravation, the examiner should be informed that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

A complete rationale should be provided for any proffered opinion.

5.  After the above is complete, readjudicate the Veteran's service connection claim for an acquired psychiatric disability, to include as secondary to service-connected tension and migraine headaches.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board. 

Thereafter, the case should be returned to the Board, if in order.   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


